     Case 3:20-cv-02377-CAB-BLM Document 25 Filed 03/25/21 PageID.291 Page 1 of 11



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    JERGENS, INC.,                                       Case No.: 20-CV-2377-CAB-BLM
12                                        Plaintiff,
                                                           ORDER ON MOTION TO DISMISS
13    v.
14    5TH AXIS, INC. et al.,                               [Doc. No. 16]
15                                    Defendants.
16
17
18          This matter is before the Court on Defendants’ motion to dismiss Counts VI and VII
19    in the complaint. The motion has been fully briefed, and the Court deems it suitable for
20    submission without oral argument. As discussed below, the motion is granted in part and
21    denied in part.
22          I.     Allegations in Complaint
23          Plaintiff Jergens, Inc., is an Ohio corporation that owns U.S. Patent Numbers
24    8,708,323 and 10,603,750 (the “’323 Patent” and “’750 Patent”, respectively). Both
25    patents concern the design of a class of workholding tools generally referred to as “pallets.”
26    The specifications of the patents are not relevant to the instant motion, which concerns only
27    non-patent claims.
28

                                                       1
                                                                                 20-CV-2377-CAB-BLM
     Case 3:20-cv-02377-CAB-BLM Document 25 Filed 03/25/21 PageID.292 Page 2 of 11



 1           In early 2016, Jergens reached out to Defendant 5th Axis, a San Diego-based
 2    corporation that manufactures so-called “five axis” top tools but did not manufacture
 3    pallets.   Jergens was interested in a potential collaboration wherein Jergens would
 4    manufacture pallets for 5th Axis, and 5th Axis would make five axis top tools for Jergens.
 5    According to the complaint, “[b]oth parties understood this to be the purpose of their
 6    proposed collaboration.” [Doc. No. 1 at ¶ 38.]
 7           On February 18, 2016, Defendant Christopher Taylor, who is the co-chief executive
 8    officer of 5th Axis according to the complaint, executed a non-disclosure agreement (the
 9    “NDA”) with Jergens. [Doc. No. 1-4.] The NDA describes the information to be shared
10    as “Jergens CAD drawings covering Fixture Pro® and other related products.” [Id. at 2.]
11    Relevant here, the NDA contains the following provision:
12           This Agreement shall be subject to the Laws of the State of Ohio, for all
             purposes including, but not limited to, determining the validity of this
13
             Agreement, the meaning of its provisions, and the rights, obligations and
14           remedies of the parties.
15    [Id. at 3, ¶ 6.] On August 10, 2016, Jergens and 5th Axis executed a Mutual Manufacturing
16    Agreement (“MMA”), memorializing their agreement for Jergens to make pallets and 5th
17    Axis to make five axis top tools. [Doc. No. 1 at ¶ 44; Doc. No. 1-5.]
18           On December 6, 2016, Jergens’ representatives traveled to San Diego to meet with
19    Defendants Taylor and Stephen Grangetto from 5th Axis. During this meeting, Jergens
20    disclosed a new pallet design. [Doc. No. 1 at ¶¶ 49-53.] According to the complaint, this
21    disclosure was made pursuant to the NDA, and the parties understood that the new design
22    idea was confidential. [Id. at ¶¶ 54-55.] Jergens applied for what eventually became the
23    ‘750 Patent on this new design on April 4, 2017, several months after this meeting with 5th
24    Axis. [Id. at ¶ 56.] Jergens asked the Patent and Trademark Office (“PTO”) not to publish
25    the application publicly until it issued the patent. [Id. at ¶ 57.] The ‘750 Patent related to
26    the new design issued on March 31, 2020. [Id. at ¶ 58.]
27           Meanwhile, according to the complaint, on June 8, 2017, 5th Axis separately applied
28    for a patent on the same pallet design that Jergens allegedly disclosed at the December 6,

                                                    2
                                                                                 20-CV-2377-CAB-BLM
     Case 3:20-cv-02377-CAB-BLM Document 25 Filed 03/25/21 PageID.293 Page 3 of 11



 1    2016 meeting. [Id. at ¶ 61.] The Patent Office issued U.S. Patent No. 9,902,033 (the “’033
 2    Patent”) to 5th Axis on February 27, 2018—more than two years before the ‘750 Patent
 3    issued. [Id. at ¶ 62; Doc. No. 1-6.]
 4          In mid-2017, 5th Axis began manufacturing and selling a pallet of its own that
 5    allegedly infringed the ‘323 Patent and the subsequently issued ‘750 Patent. [Doc. No. 1
 6    at ¶¶ 64, 65.] In August 2017, Jergens sent 5th Axis a cease and desist letter. [Id. at ¶ 66.]
 7    The parties could not resolve their differences, however, leading to Jergens filing this
 8    lawsuit.
 9          The complaint was filed on December 4, 2020.               It asserts seven counts: (1)
10    infringement of the ‘323 Patent; (2) infringement of the ‘750 Patent; (3) correction of
11    inventorship of the ‘033 Patent; (4) breach of the NDA; (5) breach of the implied covenant
12    of good faith and fair dealing with respect to the NDA; (6) violation of the Ohio Uniform
13    Trade Secrets Act, Ohio Revised Code § 1333.61 et seq. (“OUTSA”); and (7) violation of
14    California’s unfair competition law, California Business and Professions Code § 17200 et
15    seq. (“UCL”). Defendants move to dismiss the latter two claims.
16          II.    Legal Standard
17          The familiar standards on a motion to dismiss apply here. To survive a motion to
18    dismiss under Rule 12(b)(6), “a complaint must contain sufficient factual matter, accepted
19    as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.
20    662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Thus,
21    the Court “accept[s] factual allegations in the complaint as true and construe[s] the
22    pleadings in the light most favorable to the nonmoving party.” Manzarek v. St. Paul Fire
23    & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir. 2008). On the other hand, the Court is
24    “not bound to accept as true a legal conclusion couched as a factual allegation.” Iqbal, 556
25    U.S. at 678 (quoting Twombly, 550 U.S. at 555). Nor is the Court “required to accept as
26    true allegations that contradict exhibits attached to the Complaint or matters properly
27    subject to judicial notice, or allegations that are merely conclusory, unwarranted deductions
28    of fact, or unreasonable inferences.” Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998

                                                      3
                                                                                   20-CV-2377-CAB-BLM
     Case 3:20-cv-02377-CAB-BLM Document 25 Filed 03/25/21 PageID.294 Page 4 of 11



 1    (9th Cir. 2010). “In sum, for a complaint to survive a motion to dismiss, the non-conclusory
 2    factual content, and reasonable inferences from that content, must be plausibly suggestive
 3    of a claim entitling the plaintiff to relief.” Moss v. U.S. Secret Serv., 572 F.3d 962, 969
 4    (9th Cir. 2009) (quotation marks omitted).
 5           III.    Discussion
 6           The instant motion is effectively two separate motions. Defendants move to dismiss
 7    the OUTSA claim as time-barred under California’s statute of limitations. They move to
 8    dismiss the UCL claim because: (1) the parties’ agreed that Ohio law would apply to their
 9    relationship; and (2) even if California law applies, the UCL claim is preempted.
10                   A. Ohio Uniform Trade Secret Act Claim
11           Defendants move to dismiss this claim on the grounds that it is barred by California’s
12    three-year statute of limitations. Plaintiff opposes on the grounds that it is timely under a
13    four-year statute of limitations that Plaintiff contends applies to OUTSA claims. The
14    parties make an array of arguments for why a three- or four-year statute of limitations
15    applies, respectively. These arguments require evaluation of the nebulous distinctions
16    courts have made with respect to what constitutes “procedural law,” what constitutes
17    “substantive law,” and what constitutes “conflict of laws” rules.1
18           As stated above, the NDA states that it “shall be subject to the Laws of the State of
19    Ohio, for all purposes including, but not limited to, determining the validity of this
20    Agreement, the meaning of its provisions, and the rights, obligations and remedies of the
21    parties.” There does not appear to be any dispute here that because the OUTSA claim is
22
23
24    1
        Like many court opinions, both parties use “choice-of-law rules” as synonymous with “conflict of laws
25    rules” in their briefs. It would be clearer, at least in the context of the arguments made here, if “choice-
      of-law” was used when referring to a contractual provision stating what law governs the parties’
26    relationship, and “conflict of laws” was used when referring to the principles and rules courts must use to
      determine which laws apply to litigants’ claims when the parties each argue that different jurisdictions’
27    laws apply and those jurisdictions’ laws are materially different, i.e., the laws are in conflict. This is the
      manner in which the Court uses these terms in this opinion. A contractual “choice-of-law” provision is
28    of course a significant factor in courts’ “conflict of laws” analysis.

                                                            4
                                                                                              20-CV-2377-CAB-BLM
     Case 3:20-cv-02377-CAB-BLM Document 25 Filed 03/25/21 PageID.295 Page 5 of 11



 1    before this Court on diversity jurisdiction, the forum state’s (i.e., California’s) conflict of
 2    law rules apply. See generally S. A. Empresa De Viacao Aerea Rio Grandense v. Boeing
 3    Co., 641 F.2d 746, 749 (9th Cir. 1981) (“In diversity cases, federal courts must apply the
 4    conflict-of-law principles of the forum state.”) Nor does there appear to be any dispute
 5    that the NDA’s choice-of-law provision is valid and enforceable under California conflict
 6    of laws principles. See generally id. (“[I]n the case of contracts with choice-of-law
 7    provisions, California will apply the substantive law designated by the contract unless the
 8    transaction falls into either of two exceptions: (1) the chosen state has no substantial
 9    relationship to the parties or the transaction, or (2) application of the law of the chosen state
10    would be contrary to a fundamental policy of the state.”). Nor is there any dispute that in
11    light of this choice-of-law provision, Ohio substantive law applies, and Plaintiff’s trade
12    secret claim was properly asserted under the OUTSA.                       This is where the parties’
13    agreements end.
14           Defendants first argue that Ohio law governs the interpretation of the choice-of-law
15    provision, and that under Ohio’s contract interpretation rules for contractual choice-of-law
16    clauses, the parties did not agree to apply the Ohio’s statute of limitations. Therefore,
17    according to Defendants, California’s three-year statute of limitations should apply
18    because the claim accrued in California.2 This dispute boils down to when California
19    conflict of laws analysis stops, and application of Ohio law begins. Defendants essentially
20    argue that the conflict of laws analysis is over with the determination that Ohio law applies
21    to the NDA, and that Ohio law must be used to interpret the choice-of-law clause to
22    determine the parties’ intent with respect to any choice of the applicable statute of
23
24
      2
25      Plaintiff argues that this claim accrued in Ohio as much as California, but the Court is not persuaded.
      This argument is seemingly incompatible with Plaintiff’s assertion of the UCL claim under California law
26    based on the same underlying allegations. Moreover, the complaint contains no allegations of any conduct
      that occurred in Ohio. Rather, Plaintiff reached out to Defendants in California. Indeed, it is questionable
27    whether there would even be personal jurisdiction over Defendants in Ohio, which is possibly why
      Plaintiff filed its lawsuit here in Defendants’ home forum as opposed to Plaintiff’s home forum of Ohio.
28    Accordingly, for the purposes of this motion, the Court finds that the OUTSA claim accrued in California.

                                                           5
                                                                                            20-CV-2377-CAB-BLM
     Case 3:20-cv-02377-CAB-BLM Document 25 Filed 03/25/21 PageID.296 Page 6 of 11



 1    limitations. Plaintiff argues that determination of the applicable statute of limitations is a
 2    conflict of laws question to be determined using California law.
 3           Although both parties make compelling arguments, the Court is obligated to follow
 4    conflict of laws rules promulgated by California state courts. See Klaxon Co. v. Stentor
 5    Elec. Mfg. Co., 313 U.S. 487, 496 (1941) (“The conflict of laws rules to be applied by the
 6    federal court in Delaware must conform to those prevailing in Delaware’s state courts.”).
 7    California state courts have held that the determination of the applicable statute of
 8    limitations in the context of a contractual choice-of-law clause is a “conflict of laws”
 9    question to be determined under California conflict of laws rules. Along these lines,
10    California’s intermediate appellate court held:
11           California’s conflict of laws principles treat the statute of limitations in the
             same manner as any other issue, and the courts of this state do not
12
             automatically apply California’s statutes of limitations in every case. . . .
13           [W]here a jurisdiction does not follow the traditional approach of applying its
             own statutes of limitations to all claims within its courts, a standard choice-
14
             of-law provision should be construed to incorporate the chosen state’s statutes
15           of limitations.
16    Hambrecht & Quist Venture Partners v. Am. Med. Internat., Inc., 38 Cal. App. 4th 1532,
17    1543 (Cal. Ct. App. 1995) (internal citations omitted). Applying California conflict of laws
18    principles, the Hambrecht court held that a choice of law provision stating that an
19    agreement would be “governed by and construed in accordance with the laws of the State
20    of Delaware” incorporated Delaware’s statute of limitations. Id. at 1536. Thus, although
21    Defendants make a sound argument that the interpretation of the choice-of-law clause and
22    whether the parties made any agreement as to the applicable statute of limitations relates
23    to the “scope” of the clause and is therefore governed by Ohio law, 3 Hambrecht compels
24
25    3
        See Nedlloyd Lines B.V. v. Superior Ct., 3 Cal. 4th 459, 469 n.7 (1992) (noting that “the question of
26    whether [the Hong Kong choice-of-law] clause is ambiguous as to its scope . . . is a question of contract
      interpretation that in the normal course should be determined pursuant to Hong Kong law,” but became
27    one of California law because the parties did not request judicial notice of Hong Kong law or otherwise
      supply the relevant law); see also id. at 472 n.1 (Mosk, J, concurring) (“I agree with the majority that the
28    scope of the choice-of-law clause in this contract is a question that would ordinarily be determined under

                                                           6
                                                                                            20-CV-2377-CAB-BLM
     Case 3:20-cv-02377-CAB-BLM Document 25 Filed 03/25/21 PageID.297 Page 7 of 11



 1    the Court to hold that pursuant to California’s conflict of laws rules, Ohio’s statute of
 2    limitations applies here.4
 3           This does not end the inquiry, however, because the parties dispute what statute of
 4    limitations would apply under Ohio law. Plaintiff argues that the four-year statute of
 5    limitations in OUTSA itself applies. See Ohio Rev. Code Ann. § 1333.66 (West).5
 6    Defendants, meanwhile, argue that Ohio’s borrowing statute applies and requires
 7    application of California’s statute of limitations. Ohio’s borrowing statute states:
 8           No civil action that is based upon a cause of action that accrued in any other
             state, territory, district, or foreign jurisdiction may be commenced and
 9
             maintained in this state if the period of limitation that applies to that action
10           under the laws of that other state, territory, district, or foreign jurisdiction has
             expired or the period of limitation that applies to that action under the laws of
11
             this state has expired.
12    Ohio Rev. Code Ann. § 2305.03 (West).
13           Defendants are partially correct. “[I]f a California court is bound, as here, by an
14    enforceable contractual choice of law provision to apply a foreign state’s law, including
15    that state’s statute of limitations, it must give equal effect to the foreign state’s borrowing
16    statute.” Hughes Elecs. Corp. v. Citibank Delaware, 120 Cal. App. 4th 251, 261 (Cal. Ct.
17    App. 2004). Thus, the Court must consider whether Ohio’s borrowing statute requires
18
19
20
21
      Hong Kong law. (Maj. opn., ante, at p. 469.) I further agree with the majority that, since the parties neither
22    produced any evidence of Hong Kong law relating to this subject nor requested judicial notice of any such
      law, we may apply California law to ascertain the scope of the clause.”).
23    4
        Like Nedlloyd, the Hambrecht opinion also notes that “[b]ecause the choice-of-law clause states that
      Delaware law is to govern the construction of the August agreement, questions concerning the scope of
24    the clause would, in the normal course, be decided under Delaware law,” and then declines to do so
25    because the parties did not brief the issue under Delaware law. Hambrecht, 38 Cal. App. 4th at 1540 n.5.
      Yet, the opinion nevertheless resolves the issue of which state’s statute of limitations applies pursuant to
26    California’s “conflict of laws principles.”
      5
        The provision reads: “An action for misappropriation shall be commenced within four years after the
27    misappropriation is discovered or by the exercise of reasonable diligence should have been discovered.
      For the purposes of this section, a continuing misappropriation constitutes a single claim.” Ohio Rev.
28    Code Ann. § 1333.66 (West).

                                                            7
                                                                                              20-CV-2377-CAB-BLM
     Case 3:20-cv-02377-CAB-BLM Document 25 Filed 03/25/21 PageID.298 Page 8 of 11



 1    application of California’s three-year statute of limitations because the OUTSA claim
 2    accrued in California.
 3          By its own terms, the borrowing statute applies only to actions “commenced and
 4    maintained” in Ohio. Referring to an earlier version of Ohio’s borrowing statute, the
 5    United States Supreme Court noted that “[t]he purpose of the [] borrowing statute as those
 6    of other states, was apparently to require its courts to bar suits against an Ohio resident if
 7    the right to sue him had already expired in another state where the combination of
 8    circumstances giving rise to the right to sue had taken place.” Cope v. Anderson, 331 U.S.
 9    461, 466 (1947). More recently, an Ohio district court noted that “as to statutes of
10    limitations, the rule in Ohio is that, if another state’s substantive law applies to the
11    underlying claim, then Ohio courts must use the shorter limitations period, as between
12    Ohio’s and that of the other state.” Rose v. Bersa, No. 1:17-CV-252, 2020 WL 5210913,
13    at *10 (S.D. Ohio Aug. 31, 2020) (emphasis added). Because the borrowing statute applies
14    only to cases filed in Ohio courts, it does not apply to Plaintiff’s OUTSA claim filed in this
15    Court located in California.
16          Accordingly, because the four-year statute of limitations located within OUTSA
17    itself applies, Defendants’ motion to dismiss the OUTSA claim is denied.
18                 B. California Unfair Competition Law Claim
19          Defendants’ primary argument for dismissal of the UCL claim is that the NDA’s
20    choice-of-law provision requires that Ohio law apply. “[A] valid choice-of-law clause,
21    which provides that a specified body of law ‘governs’ the ‘agreement’ between the parties,
22    encompasses all causes of action arising from or related to that agreement, regardless of
23    how they are characterized, including tortious breaches of duties emanating from the
24    agreement or the legal relationships it creates.” Nedlloyd Lines B.V., 3 Cal. 4th at 470. As
25    for the UCL claim, the complaint “specifically” alleges the following purportedly unfair
26    conduct as the premise of the UCL claim:
27          124. Specifically, despite entering into agreements with Jergens to preserve
            the confidentiality of Jergens’s confidential and proprietary information and
28

                                                    8
                                                                                 20-CV-2377-CAB-BLM
     Case 3:20-cv-02377-CAB-BLM Document 25 Filed 03/25/21 PageID.299 Page 9 of 11



 1          to become Jergens’s manufacturing partner, 5th Axis misused and
            misappropriated Jergens’s intellectual property and used it to clandestinely
 2
            file a patent application claiming that intellectual property as its own, and to
 3          secretly manufacture and then sell an infringing product that competes with
            Jergens, and thereafter threating [sic] to sue Jergens with the ill-gotten ‘033
 4
            Patent.
 5          125. Such conduct constitutes a violation of the unfair and unlawful prongs
 6          of the UCL.
 7    [Doc. No. 1 at ¶¶ 124-25.]       These allegations indicate that Plaintiff contends that

 8    Defendants’ alleged course of wrongful conduct was “unfair,” at least in part, because
 9    Defendants engaged in such conduct despite entering into the NDA.              Because the
10    unfairness of this conduct emanates from the breach of duties allegedly created by the
11    NDA, Ohio law applies. Based on the allegations in the complaint alone, therefore, the
12    motion to dismiss is granted.
13          Plaintiff attempts to reframe the above allegation in its opposition, arguing that the
14    UCL claim is premised on five distinct allegedly unfair or unlawful acts by Defendants:
15    (1) “infringing on Jergens’s ‘323 and ‘750 patents”; (2) “selling for a profit a pallet that

16    infringes on Jergens’s ‘323 Patent and ‘750 Patent”; (3) “filing a patent application for the
17    . . . design it stole from Jergens”; (4) “threatening to falsely accuse Jergens of infringing
18    on Defendant’s ‘033 Patent”; and (5) “misusing the business partnership with Jergens to
19    secretly develop and manufacture for sale a competing pallet using Jergens’s opposing

20    plunger design.” [Doc. No. 19 at 28.] Even if this argument is supported by the allegations
21    in the complaint, the UCL claim would not survive dismissal.
22          The first two wrongful acts that Plaintiff argues entitle it to assert a California UCL
23    claim appear indistinguishable from its claims for patent infringement. “[T]he Patent Act

24    preempts unfair competition claims that are not ‘qualitatively different’ from a federal

25    patent infringement claim.” Medina v. Microsoft Corp., No. C 14-0143 RS, 2014 WL
26    2194825, at *3 (N.D. Cal. May 23, 2014) (citing Summit Mach. Tool Mfg. Corp. v. Victor
27    CNC Sys., Inc., 7 F.3d 1434, 1440 (9th Cir. 1993)). “Thus, to avoid preemption, the state
28    law claim must require proof of an element not shared by the federal law.” Deckers

                                                    9
                                                                                20-CV-2377-CAB-BLM
     Case 3:20-cv-02377-CAB-BLM Document 25 Filed 03/25/21 PageID.300 Page 10 of 11



 1    Outdoor Corp. v. Fortune Dynamic, Inc., No. CV 15-769 PSG (SSX), 2015 WL 12731929,
 2    at *7 (C.D. Cal. May 8, 2015) (internal quotation marks and citation omitted). Plaintiff
 3    fails to explain how these alleged unlawful acts are qualitatively different from or require
 4    proof of an element not shared by a patent infringement claim. Indeed, Plaintiff effectively
 5    concedes that they are not different from patent infringement, arguing without supporting
 6    legal authority that “a cause of action for patent infringement under federal law . . . would
 7    give rise to a claim under the UCL.” [Doc. No. 19 at 29.] Accordingly, to the extent the
 8    UCL claim is premised on “infringing on Jergens’s ‘323 and ‘750 patents” or “selling for
 9    a profit a pallet that infringes on Jergens’s ‘323 Patent and ‘750 Patent,” it is preempted.
10          The third wrongful act—“filing a patent application for the . . . design it stole from
11    Jergens”—also fails to state a California UCL claim. First, the alleged design theft
12    necessarily stems from Defendants’ use of information Plaintiff disclosed pursuant to the
13    NDA because the complaint contains no other allegations of how Defendants would have
14    obtained such information. Thus, the unfairness of this conduct emanates from duties
15    created by the NDA, meaning Ohio law applies. Second, the alleged misconduct here
16    occurred before the PTO.       “Claims that are predicated on no more than bad-faith
17    misconduct or fraud before the PTO . . . are preempted by federal patent law.” In re Netflix
18    Antitrust Litig., 506 F. Supp. 2d 308, 319 (N.D. Cal. 2007). Accordingly, Plaintiff cannot
19    maintain a California UCL claim on this ground either.
20          The fourth wrongful act—“threatening to falsely accuse Jergens of infringing on
21    Defendant’s ‘033 Patent”—is also preempted because “federal patent laws preempt state
22    laws that impose tort liability for a patentholder’s good faith conduct in communications
23    asserting infringement of its patent and warning about potential litigation.” Globetrotter
24    Software, Inc. v. Elan Computer Grp., Inc., 362 F.3d 1367, 1377 (Fed. Cir. 2004). The
25    complaint contains no allegations of bad faith. Moreover, any bad faith presumably would
26    arise out of Defendants’ alleged use information disclosed by Plaintiff pursuant to the
27    NDA, meaning Ohio law applies.
28

                                                   10
                                                                                 20-CV-2377-CAB-BLM
     Case 3:20-cv-02377-CAB-BLM Document 25 Filed 03/25/21 PageID.301 Page 11 of 11



 1          The final wrongful act—“misusing the business partnership with Jergens to secretly
 2    develop and manufacture for sale a competing pallet using Jergens’s opposing plunger
 3    design”—appears on its face to be premised at least in part on the NDA considering that
 4    the complaint alleges that Plaintiff disclosed the opposing plunger design to Defendants
 5    pursuant to the NDA, and that “the NDA carried with it an implied covenant that 5th Axis
 6    would not misuse confidential and proprietary information learned from Jergens.” [Doc.
 7    No. 1 at ¶ 107.] Accordingly, Ohio law would apply to this conduct as well.
 8          In sum, neither the allegations in the complaint nor the arguments in the opposition
 9    brief support Plaintiff’s entitlement to assert a claim against Defendants under the UCL.
10          IV.   Conclusion
11          In light of the foregoing, it is hereby ORDERED that the motion to dismiss is
12    GRANTED as to Count VII for violation of California’s UCL, and DENIED as to Count
13    VI for violation of OUTSA. Although the Court is skeptical that any amendment could
14    cure the defects related to the UCL claim, because Plaintiff requests leave to amend and
15    because leave to amend must be freely given, the dismissal of the UCL claim is without
16    prejudice. Plaintiff may file an amended complaint on or before April 8, 2021.
17          It is SO ORDERED.
18    Dated: March 25, 2021
19
20
21
22
23
24
25
26
27
28

                                                  11
                                                                               20-CV-2377-CAB-BLM
